DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 8/14/2020, Applicant, on 2/16/2021, amended Claims 1, 11, and 17. Claims 1-20 have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 – Applicant asserts that a prima facie case has not been made as the claims as a whole are not directed to a method of organizing human activity, and are not in one of the enumerated sub-groupings. Examiner disagrees as per the rejection below this is both a “Mental Process” and a “Certain Method of Organizing Human Activity”. Further this is a mere allegation of eligibility, and the Office Action follows the 2019 October Guidance and sample rejection for presenting a prima facie case, as the abstract ideas have been clearly outlined, and the reasons as to why the additional elements are not practically integrated nor significantly more are stated as in the rejection below. The claims recite the abstract ideas of a Mental Process and Certain Method of Organizing Human Activity (Managing interactions between people, i.e. scheduling) as per the rejection below, which are not integrated practically, and thus there remains an abstract idea. Applicant has only asserted the rejection is improper, and doesn’t state why this wouldn’t be abstract, which is a mere allegation of eligibility.  Scheduling of athletes and teams is clearly organizing human activity, as well as a mental process, and thus can be practically performed in the mind by using a pen and paper.  Further, these abstract ideas are not integrated practically, as the additional elements included in the Claims, such as the user interface, computing device, and newly amended graphical user interface comprising an entity field and two or more property setting fields, each of the two or more property setting fields defining a property of an entity identified in the entity field, are recited at a high-level of generality such 
“[0071]    Figure 8 illustrates an example structure of the system 100 of Figure 1. In some embodiments, the system 100. In some embodiments, the schedule management system 102 includes data store 104, user interface 116, and application program 112 that can, as non-limiting examples, execute methodology 120, execute scheduling process 122, manage information between entity 56, generate athletic schedule 20, execute audit assignments method 138, and provide an apparatus for review and adjust schedule method 142. The system 100, in some embodiments, can include, as non-limiting examples, application program 112, network 108, and client 118. Client 118 can include, as non-limiting examples, laptops 118.1, desktops 118.2, tablets 118.3, and phones 118.4 connected to network 108.”

Which shows that this system is any computing device, phone, laptop, tablet, etc., and thus are generic computer components, as well as input fields on a graphical user interface, which are not described in the specification but rather only shown in pictures, and the claims merely utilize these current technologies such as a field for input of information, to perform the abstract limitations, which is applying it similar to that of Alice, and not rooted in computer technologies but merely a utilization of these technologies. Therefore this is not significantly more under 2B nor a practical application under Prong 2.  
Applicant asserts that the method and system are not related to economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships, and thus are not “Organizing Human Activity”. Applicant further asserts that they cannot be performed in the head because of the massive amounts of information for scheduling of teams and facilities. Examiner disagrees as this is clearly managing relationships between the teams, athletes, their time, and the facilities which is managing of behavior/relationships. Scheduling can be done on pen and paper, and thus can be practically performed in the mind. For instance, if there is 1 team with date and time information which can only play Tuesday – Thursday because of constraints due to their athletes, and a second team that can only get a facility on Thursday thru Saturday, with their athletes being able to play 
Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant asserts that ranking and scoring are two different concepts, and thus Harker does not teach the scoring of the assignments. Examiner disagrees as Bourne teaches for at least two of the athletic participants, generating assignment data, the assignment data including one or more possible assignments of the athletic participants to at least one or more of the time slots, each of the at least two athletic participants being assigned to different time slots, wherein assignment data indicates a relationship between a possible assignment and a time slot as in [0070] where possible inquires (opponents for the teams in the facility), such as better suited opponents, are contacted for possible assignments for the one or more time slots as in [0008] where there is a time slot in Event data which has [0041] date and time – which are time slots available for participants, which are at least two participants, as Clemson #1215 of Fig. 12 is one participant and West Virginia #1220 is another, that have relationships between the assignment and the time slots, and teaches for each of the at least two athletic participants (as above), automatically generating a schedule as in [0047] where a schedule is generated every time there is a change, as it is refreshed when there are changes, which is automatic, done by computer and done when there is a change as in [0047], the automatically generating a schedule comprising assigning at least one time slot for at least one of the athletic facilities to at least one of the athletic participants based on the scores of the possible assignments, the assigned at least one time slot being part of the schedule ([0046] a time slot is assigned/selected (or TBA) for the athletic event for the participants based on the possible assignments which is part of the scheduling process on a computer and thus automatic for multiple participants as in Fig. 12 and reasoned above). Bourne teaches a searching for viable opponents for improvement of schedule as in [0070], suggesting a 
Applicant further asserts that the combination does not teach the amended limitations. Examiner disagrees as Bourne teaches generating a graphical user interface, the graphical user interface comprising an entity field and two or more property setting fields, each of the two or more property setting fields defining a property of an entity identified in the entity as in Fig. 12 which shows a venue, which is an entity/school, which has notes for the property, which is a property setting field of the entity, further, in Fig. 14, multiple fields are used to define these entities, and this is combined with Harker as it teaches the use of time slots in [0107] for competing, and ranked, events, which are associated with input fields as in Figures 15C and 12, where the name is associated with other profiled information, which are properties of that entity, the person “Mark Dutton”.
	Therefore, Applicant’s argument is considered non-persuasive, Bourne and Harker teaches the amended limitations of the claims, and the claims and their dependents are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations of receiving property data, the property data associated with at least one of the athletic facilities and the athletic participants, and the property data including at least identifications of the athletic facilities, a plurality of time slots for the athletic facilities available to at least one of the two or more athletic participants, and identifications of the athletic participants (Collecting information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); storing the property data (Storing information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); for at least two of the athletic participants, generating assignment data, the assignment data including one or more possible assignments of the athletic participants to at least one or more of the time slots, each of the at least two athletic participants being assigned to different time slots (Analyzing the Collected and Stored information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); scoring each of the possible assignments to the plurality of time slots, each score being an indicator of the relationship between a possible assignment and a time slot, each score being based on a combination of two more entities identified through the entry field of the graphical user interface and two or more properties for each of the two or more entities, the two or more properties being identified through the two or more property setting fields (Analyzing the information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); for each of the at least two athletic participants, automatically generating a schedule, the automatically generating 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above.  The user interface and computing device are recited at a high-level of generality such that they amount to no 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification in in [0071] states: 
“[0071]    Figure 8 illustrates an example structure of the system 100 of Figure 1. In some embodiments, the system 100. In some embodiments, the schedule management system 102 includes data store 104, user interface 116, and application program 112 that can, as non-limiting examples, execute methodology 120, execute scheduling process 122, manage information between entity 56, generate athletic schedule 20, execute audit assignments method 138, and provide an apparatus for review and adjust schedule method 142. The system 100, in some embodiments, can include, as non-limiting examples, application program 112, network 108, and client 118. Client 118 can include, as non-limiting examples, laptops 118.1, desktops 118.2, tablets 118.3, and phones 118.4 connected to network 108.”	

	Which shows that any computer, laptop, desktop, etc. known in the art can be used for applying the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer system or phone (another computer), as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such 
	Claim 11 contains the identified abstract ideas, with the additional elements of a system, processing device configured to control the system, a user interface, and a computer readable data storage device, which are generic computer components for receiving, storing, processing, and transmission of data, and thus not significantly more for the same reasons and rationale as above.
	Claim 17 contains the identified abstract ideas, with the additional elements of a database, which is a generic computer component for storing information, and populating the database with information, the at least one time slot, is routine and conventional, and thus not significantly more for the same reasons and rationale as above.
	Claims 2-10, 12-16, and 18-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered under Alice part 2B, and thus not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (U.S. Publication No. 2011/0191136) in view of Harker (U.S. Publication No. 2013/0046580).

Regarding Claims 1, 11, and 17, Bourne teaches a method of generating a schedule of one or more athletic facilities for two or more athletic participants, the method comprising: 
receiving property data via a user interface of at least one computing device, the property data associated with at least one of the athletic facilities and the athletic participants, and the property data 
storing the property data in the at least one computing device ([0008] information is stared at a locally centralized database);
generating a graphical user interface, the graphical user interface comprising an entity field and two or more property setting fields, each of the two or more property setting fields defining a property of an entity identified in the entity (Fig. 12 shows a venue, which is an entity/school, which has notes for the property, which is a property setting field of the entity, further, in Fig. 14, multiple fields are used to define these entities)
for at least two of the athletic participants, generating assignment data, the assignment data including one or more possible assignments of the athletic participants to at least one or more of the time slots, each of the at least two athletic participants being assigned to different time slots, wherein assignment data indicates a relationship between a possible assignment and a time slot ([0070] possible inquires (opponents for the teams in the facility), such as better suited opponents, are contacted for possible assignments for the one or more time slots as in [0008] where there is a time slot in Event data which has [0041] date and time – which are time slots available for participants, which are at least two participants, as Clemson #1215 of Fig. 12 is one participant and West Virginia #1220 is another, that have relationships between the assignment and the time slots); 
populating the database with the score ([0031] the centralized database is populated with information);

populating the database with the at least one time slot ([0031] the centralized database is populated with information such as [0008] time slot in Event data of [0041] date and time);
for each of the at least two athletic participants (as above), providing/generate the athletic participant’s automatically generated schedule ([0070-72] recipients, such as players, teams, etc. are sent messages and contracts for scheduled events, as in method of Fig. 10 and seen in interface of Fig. 11).
Although Bourne teaches a searching for viable opponents for improvement of schedule as in [0070], suggesting a ranking of events, ranking of teams for the purposes of assigning games as in [0057], and using national or league rankings as in [0061], which are forms of scoring, it does not explicitly state how the scoring is performed (although for national rankings it is voted on or a computer algorithm is used).
Harker teaches scoring, using the at least one computing device, each of the possible assignments where in [0099] the data is ranked for participants and people watching for various for the purposes of general success of the event (With the one or more time slots being taught by Bourne 
Harker further teaches fields with multiple property fields associated with it as in Figure 15C where the name is associated with other profiled information, which are properties of that entity, the person “Mark Dutton”.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the scheduling of events of Bourne with the ranking of data for scheduling of Hawkins as they are analogous art which both teach solutions in the scheduling process of athletic events, it is old and well-known to rank or score data, and the combination to rank the data would lead to an increased success of the event as in [0099] through statistical analysis of Harker.
Examiner notes that Bourne teaches a system [0009], processing device configured to control the system ([0036] processor(s)), a user interface ([0009] interface to display), and a computer readable data storage device ([0009] computer readable medium).
Regarding Claim 2, Bourne teaches wherein the property data include at least one of organization data, event data, and activity data ([0045] the data includes information from an association (organization), a sport (activity), and event data).
Regarding Claim 3, Bourne teaches wherein each of the possible assignments is defined based on at least one of the organization data, event data, and activity data ([0045] the scheduler uses the association (organization), a sport (activity), and event data and thus is based on it).
Regarding Claim 4, Bourne teaches wherein the athletic organization is at least one of an athletic facility and an athletic association ([0045-46] association or venue/location (facility)).
Regarding Claim 5, Bourne teaches, wherein the athletic participant is at least one of the athletic association and an athletic team ([0030] organization puts in participant and player information, as well as team.
Regarding Claims 6 and 12, Bourne teaches further comprising: 
obtaining pre-occupied event data, the pre-occupied event data including events pre-occupied at the athletic facilities ([0053] data from the schedulers and administrators mark dates that are unavailable, which are not available/pre-occupied such as another location for a venue [0046]); and 
generating, using the at least one computing device, event data based on the property data, the event data including possible events available for the athletic participant at the athletic organization ([0070] possible inquires (opponents for the teams in the facility), such as better suited opponents, are contacted for possible assignments), and
wherein the pre-occupied event data and the event data are part of the assignment data ([0034] scheduling/property data associated with the athletic facility such as dates, times that an organization (of participants) and [0040-42] SE data that contains location, venue data, and “date and time” which is a time slot which are part of assignment data),
Regarding Claims 7, 13, and 18, Bourne teaches further comprising: 
comparing, using the at least one computing device, the property data with the schedule ([0039] the data is validated with the profile record of the schedule); 
verifying, using the at least one computing device, that the schedule is compatible with the property data ([0047] system validates the data for the schedule) ; 
generating, using the at least one computing device, audit data based on the verification ([0047] the validated data is used to update schedule);
populate the database with the audit data ([0031] the centralized database is populated with information from the system);.
Regarding Claims 8 and 14, Bourne teaches adjusting, using the at least one computing device, the schedule based on the audit data ([0038] the validated (audited and verified) data is updated in the record and the centralized database is updated as in [0030]).
Regarding Claims 9, 15, and 19, Bourne teaches wherein adjusting the schedule based on the audit data comprises: 
generating, using the at least one computing device, one or more additional possible assignments of the athletic facilities to the athletic participant ([0070] possible inquires (opponents for the teams in the facility), such as better suited opponents, are contacted for possible and additional assignments); and 
updating, using the at least one computing device, the schedule with at least one of the additional possible assignments ([0070] the possible inquiries are validated in [0071] and in [0038  the validated (audited and verified) data is updated in the record and the centralized database is updated as in [0030]).
Regarding Claims 10, 16, and 20, Bourne teaches wherein adjusting the schedule based on the audit data further comprises: 
assigning, using the at least one computing device, at least one event of the athletic facility to the athletic participant based on the scores of the additional possible assignments ([0070] possible inquires (opponents for the teams in the facility), such as better suited opponents, are contacted for possible and additional assignments), the assigned event being part of the updated schedule ([0070] the possible inquiries are validated in [0071] and in [0038  the validated (audited and verified) data is updated in the record and the centralized database is updated as in [0030])
Although Bourne teaches a searching for viable opponents for improvement of schedule as in [0070], suggesting a ranking of events, it does not explicitly state scoring the assignments.
Harker teaches scoring, using the at least one computing device, each of the possible additional assignments where in [0099] the data is ranked for participants and people watching for various for the purposes of general success of the event, where there are multiple inquiries/assignment options. 
.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20110191136 A1
Bourne; Mary Lou Garber et al.
SYSTEM AND METHOD FOR WEB-BASED SPORTS EVENT SCHEDULING
US 20120139731 A1
Razoumov; Leonid et al.
SYSTEM AND METHOD FOR WIRELESS MONITORING OF SPORTS ACTIVITIES
US 20130046580 A1
Harker; Michael Lynn et al.
COMPUTERIZED, PULL BASED, EVENT SCHEDULING APPARATUS AND METHOD
US 20140358632 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20090281863 A1
Yaskin; David
Systems and methods for determining utilization of facilities and interactions with campaigns
US 20050021352 A1
Maierhofer, Ronald P. et al.
Sports club creation, management, and operation system and methods therefor
US 20040059617 A1
McGovern, Thomas
On-line athletic events management system and method
US 20110281620 A1
Hays; Zachary
SYSTEMS AND METHODS FOR PRESENTING A WAGERING OPPORTUNITY RELATED TO AN ATHLETIC COMPETITION BEING BROADCAST TO A USER
US 20120202186 A1
Flood; Christopher C. et al.
INTERACTIVE COMMUNITY NETWORK FOR YOUTH ATHLETICS
US 20120246675 A1
MASEWICZ; Robert et al.
SYSTEMS AND METHODS FOR DYNAMIC EVENT PRODUCTION AND MANAGEMENT
US 20120290109 A1
Engelberg; Richard J. et al.
Methods and Systems for Encouraging Athletic Activity
US 20130275503 A1
Sul; Yung-Suk
SYSTEM FOR INVIGORATING ONLINE SPORTS MATCH
US 20130282421 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20140023049 A1
STRECKER; Markus et al.
Communication Network For An Athletic Activity Monitoring System

BRUNO; Anthony P. et al.
MANAGING COMPLIANCE FOR PARTICIPATION IN ORGANIZATION ACITIVIES
US 20140236658 A1
Friedfertig; Marc et al.
Semi-automated relationship aware scheduling
US 20140343994 A1
Graff; James William et al.
SYSTEM AND METHOD FOR ENHANCED EVENT PARTICIPATION
US 20140297010 A1
Lapides; John S.
Athletic Event Timing And Display Systems
US 20110099210 A1
WOODSON, II; John F. et al.
PERSONNEL REGISTRATION AND MANAGEMENT SYSTEM AND RELATED METHODS
US 20110093924 A1
Thompson; Dustin David
SYSTEM FOR COLLECTING AND ORGANIZING GAME STATISTICS, INFORMATION AND APPLICATIONS FOR DISTRIBUTION, ANALYSIS AND ENTERTAINMENT, AND METHOD
US 20110066664 A1
Goldman; Steve et al.
SPORTS COLLABORATION AND COMMUNICATION PLATFORM
US 20090319304 A1
Smith; Daniel R.
EVENT SCHEDULING METHOD AND SYSTEM
US 20100035725 A1
Rickerman; Ken
COMPETITIVE RUNNING MANAGEMENT
US 20090106067 A1
Mann; Brian P. et al.
Schedule optimization system and method
US 20070219844 A1
Santorine; Adolph W. JR. et al.
Event scheduling system
US 20070233569 A1
KELLEY; Edward et al.
WORLDWIDE WEB BASED DELIVERY OF SPORTS AND ACADEMIC DIGITAL CONTENT
US 20070197938 A1
TYSON; WILLIAM RANDALL et al.
PERFORMANCE TRACKING SYSTEMS AND METHODS
US 20020059205 A1
Graham, James J. et al.
On-line facilities management tool
US 20020010697 A1
Marshall, Robert S. et al.
On-line sports information entry and retrieval system
US 9671986 B2
Majid; Mohammed Abdul et al.
Systems and methods for dynamic mobile printing based on scheduled events


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/24/2021